McMurray, Presiding Judge.
Following the grant of judgment absolute on a criminal bond forfeiture, Citation Bonding Company, Inc., moved to set aside the judgment pursuant to OCGA § 9-11-60 (d). The motion to set aside was denied and the bonding company brought this direct appeal. Held:
Bond forfeiture proceedings are civil in nature. State v. Slaughter, 246 Ga. 174, 176 (269 SE2d 446). Thus, if “the bond forfeited is void on its face, a motion to set aside is proper. [Cit.]” Gunsallus v. Busbee, 149 Ga. App. 109, 110 (253 SE2d 470). See also Osborne Bonding Co. v. State of Ga., 163 Ga. App. 648 (295 SE2d 577).
Pursuant to OCGA § 5-6-35 (a) (8), an appeal from an order denying a motion to set aside a judgment under subsection (d) of OCGA § 9-11-60 is discretionary and shall be made by application. It follows that this direct appeal from an order denying the bonding company’s motion to set aside judgment must be dismissed for lack of jurisdiction. N.C. Constr. Co. v. Action Mobilplatform, 187 Ga. App. 507 (370 SE2d 800).

Appeal dismissed.


Sognier, C. J., and Andrews, J., concur.